RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5062-14T3

D.P.,

        Plaintiff-Respondent,

v.

E.P.,

        Defendant-Appellant.

_______________________________

              Submitted May 8, 2017 – Decided May 24, 2017

              Before Judges Nugent and Currier.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Passaic
              County, Docket No. FV-16-1797-96.

              E.P., appellant pro se.

              Respondent has not filed a brief.

PER CURIAM

        Defendant E.P. appeals from a March 28, 2015 amended final

restraining order (FRO) entered in favor of plaintiff D.P. pursuant

to the Prevention of Domestic Violence Act of 1991 (PDVA), N.J.S.A.
2C:25-17 to -35.      The court entered the order after it denied

defendant's motion to dismiss a 1996 FRO.          We affirm.

     We derive the following facts and procedural history from the

record.     In March 1996, a Family Part judge entered mutual FROs

against the parties based on their history of domestic violence.

On March 11, 1998, the parties were divorced.             Nearly seventeen

years later, on February 20, 2015, defendant filed a motion to

dismiss the FRO against her.      In support of her motion, defendant

certified she had abided by the FRO for nineteen years, and the

FRO prevents her from seeking employment in the bail bonds business

because the order prohibits her from possessing a firearm.                On

March 30, 2015, plaintiff opposed defendant's motion and certified

plaintiff continues to put him in fear of his life.             On May 21,

2015, defendant filed a reply.

     At the May 28, 2015 hearing on her motion to dismiss the FRO,

defendant    argued   the   FRO   prevents   her   from    establishing    a

relationship with her grandchild and from working in the bail

bonds business because she is unable to register for a firearms

license.     In response, plaintiff testified he is not involved in

defendant's relationship with their grandchild, is still fearful

of her, and believes she would use a firearm to cause him and his

wife harm.



                                     2                             A-5062-14T3
     Judge Esther Suarez denied defendant's request to dismiss the

FRO at the conclusion of the hearing.       She determined, based on

the "very very strong and very very angry" tenor of the papers

submitted to the court, that defendant remains hostile towards

plaintiff.    She   noted   defendant   failed   to   prove   plaintiff

interferes with her relationship with her grandchild.         The judge

deemed defendant's inability to obtain a firearms license to enter

the bail bonds business insufficient to vacate the FRO.       The judge

also found plaintiff's fears of defendant credible and concluded

she would not vacate the FRO because "each party still harbors a

lot of anger and resentment towards the other."          Judge Suarez

entered an amended FRO against defendant.

     Defendant moved for reconsideration and for other relief not

relevant to the issues on appeal.       The court denied the motion.

After further motion practice in the Appellate Division, defendant

perfected her appeal.

     On appeal, defendant raises the following arguments:

          POINT I

          [THE] LOWER COURT'S DECISION DENYING THE
          DISMISSAL OF THE [FRO] AGAINST THE APPELLANT
          MUST BE REVERSED SINCE THE RESPONDENT FAILED
          TO PRESENT ANY OBJECTIVE EVIDENCE OF A
          REASONABLE FEAR OF THE APPELLANT.




                                  3                             A-5062-14T3
              POINT II

              [THE] LOWER COURT'S DECISION MUST BE REVERSED
              BECAUSE THE TRIAL COURT JUDGE FAILED TO
              CONSIDER APPELLANT'S OBJECTIVE EVIDENCE THAT
              CLEARLY DEMONSTRATES RESPONDENT'S MALICE AND
              BAD FAITH IN HIS REFUSAL TO DISMISS THE FRO
              AGAINST THE APPELLANT.

       We    review    the   order     at   issue    under    well-established

principles.      A trial judge's fact-finding is "binding on appeal

when   supported      by   adequate,    substantial,      credible    evidence."

Cesare v. Cesare, 154 N.J. 394, 411-12 (1998) (citation omitted).

We accord deference to a family court's fact-finding because family

courts      possess   "special   jurisdiction       and   expertise   in    family

matters[.]"      Id. at 413.         "Deference is especially appropriate

'when the evidence is largely testimonial and involves questions

of credibility'" because a trial judge has the opportunity to see

and hear the witnesses and develop a "feel of the case[.]"                      Id.

at 412; N.J. Div. of Youth & Family Servs. v. G.M., 198 N.J. 382,

396 (2009).       In contrast, a trial judge's legal decisions are

subject to plenary review.        Crespo v. Crespo, 395 N.J. Super. 190,

194 (App. Div. 2007) (citation omitted).

       When determining whether to dismiss a FRO, "the motion judge

must consider whether the moving party has established 'good cause'

to dissolve the restraints."           Kanaszka v. Kunen, 313 N.J. Super.

600, 607 (App. Div. 1998).           The judge should consider:


                                        4                                  A-5062-14T3
           (1) whether the victim consented to lift the
           restraining order; (2) whether the victim
           fears the defendant; (3) the nature of the
           relationship between the parties today; (4)
           the number of times that the defendant has
           been convicted of contempt for violating the
           order; (5) whether the defendant has a
           continuing involvement with drug or alcohol
           abuse; (6) whether the defendant has been
           involved in other violent acts with other
           persons; (7) whether the defendant has engaged
           in counseling; (8) the age and health of the
           defendant; (9) whether the victim is acting
           in good faith when opposing the defendant's
           request; (10) whether another jurisdiction has
           entered a restraining order protecting the
           victim from the defendant; and (11) other
           factors deemed relevant by the court.

           [Carfagno v. Carfagno, 288 N.J. Super. 424,
           435 (Ch. Div. 1995).]

     "[T]he previous history of domestic violence between the

parties must be fully explored and considered to understand the

totality of the circumstances of the relationship and to fully

evaluate the reasonableness of the victim's continued fear of the

perpetrator."   Kanaszka, supra, 313 N.J. Super. at 607.          Upon a

later application for the dismissal of an FRO, "inquiry into the

history of the relationship and prior acts of domestic violence

become important" considerations when evaluating "the necessity

for continued protection."     Id. at 608.

     Here, Judge Suarez properly considered the factors enumerated

in Carfagno and determined a great deal of animosity still exists

between   defendant   and   plaintiff   such   that   plaintiff   remains

                                   5                              A-5062-14T3
fearful of both defendant and the actions she might take if the

court lifted the FRO.     The judge found unavailing the reasons

enumerated by defendant in support of her motion to dismiss the

FRO.    Judge Suarez's findings are amply supported by the record

and her conclusions are sound.   Given our deferential standard of

review, there is no basis for questioning the judge's decision.

       Affirmed.




                                 6                         A-5062-14T3